  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 1 of 9 PAGEID #: 1



                             IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO




ALTON CROMARTIE #514655
1990 Harmon Avenue
Columbus, Ohio 43223

                Plaintiff,

OHIO DEPARTMENT OF REHABILITATION                              Case No.
AND CORRECTION
4545 Fisher Road                  ;                            28U.S.C. 1983
Columbus, OH 43228;
  Jenny Hildebrand, Warden, in her official capacity,
  Lashaunda Mason, Major, in her official capacity,
  Jill Glispie, Assistant, in her official capacity,
  Ingrid Jones, UM Chief, in her official capacity,
  Leah Bobb-itt, UM, in her official capacity,

                Defendants.




                                             COMPLAINT



        1.     Plaintiff, Alton Cromartie, alleges that at all times mentioned herein he was an

individual incarcerated in the Franklin Medical Center, in Columbus, Ohio, subject to the control

and custody of the Defendant, Ohio Department of Rehabilitation and Correction.

       2.      Plaintiff says he suffers from Legg-Calve Perthes disease/Avascular Necrosis, a

degenerative joint and osteoarthritic bone disease that has eroded and shaved off Plaintiffs entire

femoral head and a portion of Plaintiff s femoral neck.

       3.      Plaintiff says this disease has atrophied and shortened Plaintiffs leg left in excess of

three inches. Plaintiff says this disease constricts and restricts Plaintiffs lateral leg movement to

less than five (5) degrees. Plaintiff says this disease confines him to a wheelchair. Plaintiff says this
   Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 2 of 9 PAGEID #: 2


disease is debilitating due to the excruciating pain as the femur bone is impacted into Plaintiffs

joint socket. Plaintiffsays he is substantially limited in the major life activity of standing. Plaintiff

says he is also substantially limited in the major life activity of walking. Plaintiff says he suffers

from an illness known as chronic gastroparesis, paralysis of the stomach. Plaintiffsays he receives

his daily nutrition through a catheter which enters Plaintiffs chest cavity and leads directly to

Plaintiff s heart. Plaintiff says Gastroparesis prevents his stomach from digesting solid foods

received orally and absorbing its nutrition. Plaintiff says Gastroparesis is an incurable illness.

Plaintiff says he is substantially limited in the major life activity of eating.

        4.      Plaintiff says he is subject to the American with Disabilities Act and Plaintiffs

disabilities fall within the meaning of the ADA. Plaintiff says he is a qualified individual with a

disability. Plaintiff says Plaintiff meets the essential eligibility requirements for receipt of services

or the participation in programs or activities provided by Defendant thus entitling him to all the

protections of Title II of the American with Disabilities Act.

        5.      Plaintiff says Congress enacted the American with Disabilities Act, hereinafter

referred to as ADA, 42 U.S.C.S. 12131 et.seq.. to provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with disabilities.

        6.      Plaintiff says that the ADA applies to state prisons and prisoners.

        7.      Plaintiff says he is being excluded from and being denied access to Defendant's

activities and services.


        8.      Plaintiff says in October 2020 Defendant placed Plaintiff into a job in the

foodservice area. Plaintiff says immediately prior to placing Plaintiff into this job Defendant

recognized and established Plaintiff as a 'qualified individual with a disability' which requires

Plaintiff to be able to fulfill the essential job functions.
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 3 of 9 PAGEID #: 3


        9.      Plaintiffsays Defendant acknowledged and recognized Plaintiff as a 'qualified

individual with a disability' for purposes of placing Plaintiffinto a job. Plaintiffsays Defendant

refuses to recognize Plaintiff as a 'qualified individual with a disability' with respect to services and

privileges that bring Plaintiff enjoyment.

        10.     Plaintiff says Defendant's policy 64-DCM-02 (Inmates with Disabilities) section

VI(C) guarantees equal access to programs and services. Plaintiff says Defendant violates this

policy since Defendant does not provide equal access to programs and services to Plaintiff.

        11.     Plaintiff says the ADA defines the terms services or activities broadly to capture

virtually everything a prison does.

        12.     Plaintiff says services, programs, or activities includes recreation, medical,

educational and vocational prison programs.

        13.     Plaintiff says Defendant has conceded and acknowledged via electronic

correspondence that Plaintiffs exclusion from Defendant's services and programs are due to

Plaintiffs disabilities, medical illness, andthat Plaintiffis a medical patient. Plaintiffsays

Defendant's assertions that Plaintiff shall not have access to Defendant's services because of these

reasons is discrimination. Plaintiff says the Deputy Warden; Ingrid Jones, UM Chief; captains; and

other staff have admitted that the able bodied population are entitled to Defendant's services while

Plaintiff, a qualified individual with a disability is not entitled to participate in, enjoy, or benefit

from the litany of Defendant's services stated herein that Plaintiff has been excluded from.

        14.     Plaintiff says as a 'qualified individual with a disability' Title II of the ADA

guarantees and mandates the unequivocal access to Defendant's services, programs, and activities.

        15.     Plaintiff says Franklin Medical Center zone A's culture is that able bodied inmates

are not only entitled to but receive all Defendant's services, activities, and programs. Plaintiff says
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 4 of 9 PAGEID #: 4


FMC's unit staff have threatened and retaliated against Plaintiff for stating that Franklin medical

center's culture promotes discrimination against inmates with disabilities thus violating the ADA.

        16.     Plaintiff says Defendant offers cable television service to inmates who own a

personal television. Defendant has installed ports into the wall by inmates bedside which provide

access to cable television stations. Inmates connect their personal televisions via coaxial cable into

the ports which provide unlimited access to cable television stations. Plaintiff says he owns a

personal television which cost S225. Plaintiff says Defendant has denied him the service to connect

to cable television. Plaintiff says Defendant has Plaintiff residing on a unit that has no ports in the

roomsthus excluding him from the use of PlaintitTs personal television ultimately excluding him

from access to cable television stations. Plaintiffsays as a 'qualified individual with a disability' the

exclusion of this service violates the ADA.


        17.     "Modem prisons provide inmates with many recreational activities, all of which at

least theoretically "benefit" the prisoner (and any of which disabled prisoners could be excluded

from participation in)". Penn Dep't of Corr. v. Yeskey, 524 U.S. 206

        18.     Plaintiff says Defendant offers outside recreation in the morning (7:30 a.m. - 10:00

a.m.); aftemoon (12:00 p.m. - 3:00 p.m.); and evening (5:00 p.m. - 7:45 p.m.). Plaintiff says the

able bodied population is offered and receives outside recreation mornings, aftemoons, and

evenings. Plaintiff says Defendant denies him access to morning, aftemoon, and evening outside

recreation. Plaintiff says as a 'qualified individual with a disability' the exclusion of these three

separate services, moming, aftemoon, and evening outside recreation violates the ADA. Plaintiff

says merely offering Plaintiff one hour of daily outside recreation does not satisfy Defendant's

obligations under the ADA. The ADA mandates daily outside recreation equal to that of able bodied

prisoners. Outside recreation is a service and the use of it an activity.
   Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 5 of 9 PAGEID #: 5


            19.   Plaintiff says Defendant offers able bodied inmates weights enclosed machines for

rehabilitation, physical, and psychological health. Plaintiff says he is excluded from this service and

as a 'qualified individual with a disability' the ADA mandates the unequivocal access to this

service. Weights enclosed machines is a recreational service and the use of it a recreational activity.

        20.       Plaintiff says Defendant offers a study hall to able bodied inmates who are in

college. Plaintiffsays Defendant provides this service to able bodied inmates daily until 8:30 p.m.

Plaintiffsays he is currently in college and has absolutely no place to study. Plaintiffsays as a

'qualified individual with a disability' denying him access to the study hall violates the ADA. The

study hall is a service and the use of it an activity.

        21.       Plaintiff says Defendant offers to able bodied inmates the recreational activity

bumper pool from 6:00 a.m. - 11:30 p.m. (Sunday - Thursday) and 6:00 a.m. - 1:30 a.m. (Friday

and Saturday). Plaintiff says he is excluded from and denied access to this activity and service.

Plaintiffsays as a 'qualified individual with a disability' the ADA mandates the unequivocal access

from 6:00 a.m. -11:30 p.m. daily. The pool table is a recreational service and the use of it an

activity.

        22.       Plaintiff says Defendant offers able bodied inmates a movie room with a selection of

dvd's to view. Plaintiff says Defendant denies him access to a movie room and the exclusion

violates the ADA. The television/movie room is a service and the use of it an activity.

        23.       Plaintiff says Defendant offers able bodied inmates xbox 360 gaming system service.

Able bodied inmates can access this video game system via a 35" television. Plaintiff says

Defendant excludes him from participating in and benefitting from this service. The xbox 360

gaming system is a service and the use of it an activity.

        24.       Plaintiff says Defendant offers able bodied inmates the recreational activity and

service of competition table ping pong. Plaintiff says Defendant excludes him from participating in
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 6 of 9 PAGEID #: 6


and benefitting from this service which violates the ADA. The ping pong table is a service that and

the use of it an activity.

        25.     Plaintiffsays Defendant offers able bodied inmates the recreational activity and

service "medicine balls" for purposes of rehabilitation and exercise. Plaintiff says Defendant

excludes him from participating in and benefitting from this service which violates the ADA. The

medicine ball is a service and the use of it an activity.

        26.      Plaintiff says Defendant offers able bodied inmates indoor recreation from 6:00 a.m.

- 11:30 p.m. (Sunday - Thursday) and 6:00 a.m. - 1:30 a.m. (Friday - Saturday). Plaintiffsays

Defendant provides him with no indoor recreation as the unit Plaintiffresides does not provide

indoor recreation. Plaintiff says as a qualified individual with a disability the exclusion of this

service violates the ADA. Indoor recreation is a service and the use of it an activity.

        27.     Plaintiff says Defendant offers able bodied inmates the service to enjoy and benefit

from the usage of a microwave oven daily from 6:00 a.m. - 11:30 p.m. (Sunday - Thursday); and

6:00 a.m. - 1:30 a.m. (Friday - Saturday). Plaintiff says Defendant allows able bodied inmates to

exit their rooms at any time throughout the day except for count times to access the microwave.

Plaintiff says Defendant prohibits him from the same access. Plaintiff says the ADA mandates a

State prison to afford a qualified individual with a disability the same access equal to that of able

bodied prisoners. Denying Plaintiff equal access to this service violates the ADA.

       28.      Plaintiff says Defendant offers able bodied inmates the service to enjoy and benefit

from using the jpay kiosk from 6:00 a.m. - 11:30 p.m. (Sunday - Thursday); and 6:00 a.m. - 1:30

a.m. (Friday - Saturday). Plaintiff says Defendant allows able bodied inmates to exit their rooms at

any time throughout the day except for count times to access the jpay kiosk. Plaintiff says

Defendant prohibits him from this access. Plaintiff says denying him the same or equal access

violates the ADA. A jpay kiosk in a common area is a service and the use of it an activity.
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 7 of 9 PAGEID #: 7


        29.    Plaintiff says Defendant allows able bodied inmates to exit their rooms at all times

between 6:00 a.m. - 11:30 p.m. (Monday - Thursday) except for count times and 6:00 a.m. - 1:30

a.m. (Friday - Saturday) for purposes of going outside for recreation, indoor recreation room,

vending machine, library, computer room, television/movie room, study hall, microwave, jpay

kiosk, hallway telephones, laundry room, education department, chaplain's office, and recreation

office. Plaintiff says he is prohibited from exiting his room at all times between the above hours and

that he can not access these services from his unit. Plaintiffsays Defendant has provided able

bodied inmates with access to exit their rooms at all times listed above. Being able to exit their

rooms and move freely throughout the unit at all times during the day is a service. Plaintiff says he

is denied this service which violates the ADA.

       30.     Plaintiff says in 2020 Dave Pennington, Health Services Administrator and top

medical administrator at Franklin medical center met with Plaintiff and Kim McGlone, mental

health liaison. In this meeting Plaintiff requested a reasonable accommodation, a bed move to unit 2

south. Pennington immediately approved the bed move. Plaintiff says unit 2 south provides Plaintiff

access to the herein services and activities of which Plaintiff is excluded from and denied access to.

Dave Pennington and Erin Maldonado, Deputy Warden advocated for Plaintiff to transition to unit 2

south. Further Dave Pennington, Erin Maldonado, and Dr. Wes Sylvia, mental health manager met

with unit staff and security where Pennington and Sylvia recommended Plaintiffs bed move be

executed. Defendant refused to execute the bed move. Plaintiff says a bed move to unit 2 south

would have eliminated and remedied the many ADA violations as the Defendant's services listed

herein are all accessible on or from unit 2 south. Plaintiff says Defendant's refusal to execute the

requested reasonable accommodation demonstrates discrimination.
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 8 of 9 PAGEID #: 8


        31.     Plaintiff says the ADA only requires that a prison provide an accommodation that

would permit an inmate meaningful access to a service, program, or activity, citing Wolfe v. ODRC

2011-Ohio-6825.


        32.    Plaintiff says a move to 2 south does not adversely impact security or impose undue

hardship upon the institution. Plaintiffsays every foodservice worker        and 2"'^ shift) resides on

unit 2 south. Plaintiff says the only difference between him and the other foodservice workers of

whom Plaintiff works side by side with is they are able bodied and Plaintiff is disabled.

        33.    Plaintiff says Defendant, a public entity, may not exclude a qualified individual with

a disability from participating in and may not deny that individual the benefits of it services,

programs, or activities.

        34.    Plaintiff says Title II requires public entities make reasonable accommodations for

disabled individuals so as not to deprive them of meaningful access to the benefits of the services

such entities provide.

       35.     Plaintiff says Dave Pennington, Health Service Administrator, Dr. Wes Sylvia, and

Kim McGlone, mental health liaison collectively recommended Plaintiff be moved to unit 2 south.

Plaintiff says this is the only remedy that will eliminate the deprivation of Plaintiffs participation in

and benefitting from Defendant's services.

       36.     Plaintiff says Title IPs definition of qualified individual with a disability imposes an

affirmative obligation on public entities to accommodate disabled individuals.

       37.     Plaintiff says that a violation of Title II of the ADA occurred because: (1) he is a

qualified individual with a disability; (2) the defendant is subject to the ADA; and (3) Plaintiff has

been denied the opportunity to paiticipate in or benefit from defendant's services, programs, or

activities, or is otherwise discriminated against by defendant by reason of the plaintiffs disability.
  Case: 2:21-cv-02583-ALM-CMV Doc #: 1 Filed: 05/18/21 Page: 9 of 9 PAGEID #: 9


Plaintiffsays not only has he demonstrated discrimination based on disability Plaintiffhas

demonstrated that defendant denied him a reasonable accommodation.

        38.      Plaintiff says Defendant's behavior is so egregious that Defendant not only violated

Title II of the ADA, Defendant refused to even follow its own policy 64-DCM-02 (Inmates with

Disabilities).

        39.      Plaintiff says the exclusion of the services, activities, and programs stated herein

amounts to a violation of Title II of the American with Disabilities Act. Plaintiff says the exclusion

was also intentional discrimination.




        WHEREFORE, Plaintiff, Alton Cromartie, a state prisoner, seeks damages from the state

prison administration under the part of the American with Disabilities Act, 42 U.S.C. 12101. 12131

et seq.. Title II that governs the provision of public services and reasonable accommodations.

Plaintiff demands judgment against Defendant Ohio Department of Rehabilitation and Correction in

the amount of $1,000,000.00; Jenny Hildebrand, in her official capacity in the amount of

$100,000.00; Lashaunda Mason, in her official capacity in the amount of $100,000.00; Jill Glispie,

in her official capacity in the amount of $100,000.00; Ingrid Jones, in her official capacity in the

amount of $100,000.00; and Leah Bobb-itt, in her official capacity in the amount of $100,000.00, an

amount he will provide, pursuant to Federal Civil Rule 8, upon demand.



                                               Alton Cromaniie, Pro Se



File Date: 5/17/2021
